Filed 1/23/08                NO. 4-07-0091

                     IN THE APPELLATE COURT

                              OF ILLINOIS

                            FOURTH DISTRICT

In re: the Marriage of                  )    Appeal from
MARIA C. ASHER-GOETTLER,                )    Circuit Court of
          Petitioner-Appellant,         )    Woodford County
          and                           )    No. 04D64
GOTTFRIED J. GOETTLER,                  )
          Respondent-Appellee.          )    Honorable
                                        )    John B. Huschen,
                                        )    Judge Presiding.
_________________________________________________________________

          JUSTICE COOK delivered the opinion of the court:

          On June 24, 2004, petitioner, Maria C. Asher-Goettler,

petitioned for dissolution of her marriage to respondent,

Gottfried J. Goettler.    The trial court entered orders dissolving

the marriage and entering judgment on all issues.      Petitioner

appeals those issues dealing with the distribution of property

and amount of maintenance.    We reverse and remand.

                             I. BACKGROUND

          Petitioner and respondent were married on October 29,

1991, in Munich, Germany.    During the marriage, the couple had

two children, Patricia Goettler (born April 14, 1992) and

Christoph Goettler (born October 18, 1994).    The couple spent the

first several years of their marriage in Germany before moving

back to Illinois in 1997.    During the entire marriage, petitioner

worked either as a stay-at-home mother or as a waitress at or

manager of restaurants.   At the time of the hearing, petitioner
had recently completed a program to become a paralegal and had a

part-time job with at a local firm.    Except for some period of

time in Germany, respondent, who holds a master's degree in

physics, was employed in some capacity and was employed at Belcan

Engineering Group at the time of the hearings.

          On July 9, 2004, an agreed order granted temporary

custody of the couple's children to petitioner and granted her

possession of the marital residence.    The order granted respon-

dent visitation.   On July 29, 2004, the trial court entered an

agreed order again awarding petitioner possession of the marital

residence, rescinding an order of protection against respondent,

entering a no-contact order, revising custody to joint temporary

custody, and modifying the visitation schedule.    Petitioner was

not to receive any child support or temporary maintenance but was

allowed to maintain and use $8,300 of marital funds that were

previously withdrawn from unspecified joint accounts at the time

of the separation for her living expenses.    Respondent was pro-

hibited from claiming dissipation or a credit in the final mari-

tal property settlement for these funds provided that petitioner

used the funds for reasonable and necessary living expenses only.

Respondent was to pay the minimum balance on all marital debts on

a temporary basis.

          On October 12, 2004, the trial court entered an order

denying temporary maintenance and modifying the visitation sched-


                               - 2 -
ule.

           On December 7, 2004, the trial court appointed a child

representative and entered an agreed order.   The order set tempo-

rary child support requiring respondent pay petitioner $100 a

week.   Petitioner was allowed use of three "ING accounts," which

cumulatively had a balance of $4,830, but could use the funds at

a rate not greater than $200 a week.   Respondent was prohibited

from claiming dissipation or a credit in the final marital prop-

erty settlement for these funds.

           On March 9, 2005, pursuant to petitioner's petition for

order to show cause, the trial court held respondent in contempt

for failure to provide written discovery and fined him $500 for

attorney fees.

           Per an agreed order entered July 19, 2005, the trial

court ordered respondent to pay $250 a week to petitioner for

temporary child support, ordered respondent not to increase his

credit lines, and ordered that respondent be allowed to use a

portion of the marital residence's garage for storage.

           After an evidentiary hearing on November 10, 2005, on

January 26, 2006, the trial court granted petitioner sole custody

of the couple's two children and granted respondent specific

visitation.

           A hearing on all remaining issues was held on August 3,

2006.   Respondent appeared pro se.


                               - 3 -
           Petitioner testified that for the first six or seven

years of the marriage in Germany she was primarily a stay-at-home

mom but also worked as a waitress for a short time for respon-

dent's brother.   When the couple moved to America, petitioner

worked primarily as a waitress.   Petitioner had a bachelor of

arts degree in English from Eastern Illinois University and

minors in business administration and German.

           Petitioner submitted documents describing all of the

assets and debts of which she was aware and supporting documenta-

tion for each asset or debt.   Petitioner believed the marital

residence had a market value of $270,000, a mortgage balance of

$75,385, and a home equity loan balance of $49,858.     Neither

party was living in the marital residence at the time of the

hearing.   Petitioner requested that she receive the proceeds from

the sale of the marital residence.     The couple owned a mobile

home worth $3,000 that they rented for $576 a month.     Petitioner

requested respondent retain the mobile home.

           Petitioner's car had a value of $745, and respondent's

car had a value of $320.

           Petitioner submitted that after all debts were paid,

including a debt owed to her parents in the amount of $46,746.91

and guardian ad litem (GAL) fees in the amount of $2,865, the

marital estate was worth $225,424.66.

           Petitioner testified that the money from four ING


                               - 4 -
accounts, valued at $6,229.73 was spent during the first year of

litigation for living expenses.    Three of the ING accounts total-

ing approximately $4,830 were the accounts the court ordered for

her use on December 7, 2004.   Petitioner claimed that as to the

remaining accounts, even if accounts were in her name, respondent

controlled all stock accounts, NetBank accounts, ING accounts,

investment accounts, and on-line accounts.   Petitioner submitted

she had nothing to do with any accounts except those she was

allowed by court order to use.

          Petitioner claimed respondent cashed in a German life-

insurance policy receiving $26,000 and giving none of that to

petitioner.   A second German life-insurance policy valued at

$5,000 was not cashed in, and petitioner asked that it be awarded

to her because it was her nonmarital property.

          Petitioner did not know whether income-tax returns had

been filed for 2003, 2004, or 2005 and stated that she received

none of the $6,000 refund due for 2002.

          Petitioner requested 50% of the marital portion of

respondent's German pension.

          Petitioner claimed respondent suddenly started contrib-

uting funds totaling approximately $7,700 to a church after they

separated and that they did not contribute money to a church or

go to a church on a regular basis before the separation.

          Petitioner submitted a depiction of all the money her


                                 - 5 -
parents loaned her over the past two years for attorney fees,

living expenses, tuition for a paralegal program, automobile

repairs, and a new washing machine.     Petitioner also submitted an

itemization of her attorney fees in excess of $24,000.     Peti-

tioner submitted a general framework for dividing up all assets

and debts and for child support, maintenance, and health insur-

ance.   Other than by selling the house, petitioner claimed she

had no ability to pay off attorney fees or credit cards if they

were assigned to her.

           Petitioner believed respondent had bank accounts that

he had not disclosed and that he was transferring money out of

her ING accounts on a regular basis.

           Respondent appeared pro se.    Respondent testified the

couple made agreements under German law concerning their separate

money before they were married.   Respondent discussed German

contracts the couple made during their marriage while in Germany.

Respondent also testified that while he had all the figures

regarding assets and debts, he did not have the figures at the

hearing.   Respondent volunteered to bring them at a later time to

work out how to split them evenly.     Respondent agreed that the

house was worth $280,000 and stated it was the only asset.

Respondent agreed his current gross income was $81,848 and that

he cashed in a German life-insurance policy in the amount of

approximately $26,000.   Respondent acknowledged he controlled the


                               - 6 -
accounts petitioner claimed he controlled and that he used some

of the proceeds from the $26,000 life-insurance policy to pay a

loan from a colleague.

            The trial court took the matter under advisement and on

November 28, 2006, entered the final judgment for dissolution of

marriage.   The court gave petitioner sole legal and physical

custody of the children and respondent visitation as shown in

attached exhibits.   For child support, respondent was ordered to

pay $693 every two weeks representing 28% of his net income

pursuant to statute.

            Each party was awarded life-insurance policies and any

cash value in his or her own name.      Respondent was to pay peti-

tioner $200 a month as permanent maintenance.     Respondent was to

pay $4,305.58 to petitioner as a portion of her attorney fees.

Each party was to pay half of the GAL fees.     Each party was to

keep the car in his or her possession.

            Respondent was to retain the marital residence and pay

petitioner her share of the net equity in the home by paying her

$64,502.50 within 60 days.    If respondent was unable to secure

the funds, the parties must sell the home at $260,000.     Each

month after listing, the list price is ordered reduced $10,000

until the property is sold.    Upon the sale of the home, the

parties shall equally share the net proceeds of the sale.     Until

respondent pays petitioner or the home is sold, respondent is to


                                - 7 -
make all mortgage, insurance, and real-estate payments.    Respon-

dent retained the mobile home.

           Respondent's work 401(k) accounts were to be divided

equally.   Petitioner retained the following accounts:

                "1.    Bank Plus Checking Account ***

           with an approximate value of $278.73.

                2.    ING Savings Account *** with an

           approximate value of $2,392.68.

                3.    ING Savings Account *** with an

           approximate value of $1,880.21.

                4.    ING Savings Account *** with an

           approximate value of $558.68.

                5.    ING Savings Account *** with an

           approximate value of $1,398.16.

                6.    Vanguard Account *** with an

           approximate value of $4,229.94.

                7.    E*Trade Roth IRA Account *** with

           an approximate value of $13,726.74.

                8.    The children's accounts shall be

           maintained in the children's names, and under

           [petitioner's] control."

Respondent retained the following accounts:

                "1.    Bank Plus Savings Account ***

           with an approximate value of $1,047.00.


                                 - 8 -
     2.   Bank Plus Checking Account ***

with an approximate value of $100.00.

     3.   E*Trade Checking Account *** with

an approximate value of $602.89.

     4.   ING Savings Account *** with an

approximate value of $422.68.

     5.   ING Savings Account *** with an

approximate value of $4,153.28.

     6.   ING Savings Account *** with an

approximate value of $256.75.

     7.   ING Savings Account *** with an

approximate value of $766.16.

     8. ING Savings Account *** with an

approximate value of $146.40.

     9.   ING Savings Account *** with an

approximate value of $328.51.

     10. ING Savings Account *** with an

approximate value of $24.66.

     11. ING Savings Account *** with an

approximate value of $5.86.

     12. E*Trade Stock Account with an

approximate value of $25,448.00.

     13. Vanguard Account *** with an

approximate value of $1,786.82.


                     - 9 -
               14. E*Trade Money Market Account ***

          with an approximate value of $2,581.76.

               15. E*Trade Roth IRA Account *** with

          an approximate value of $19,017.21.

               16. E*Trade Roth IRA Account *** with

          an approximate value of $11,122.80."

Petitioner was to pay the following debts:

               "1.    Associated Bank Visa Account ***

          in the approximate amount of $4,658.51.

               2.    Capital One TJX Visa Account ***

          in the approximate amount of $1,350.95."

               3.    A.D. Asher in the approximate amount

          of $46,746.91."

Respondent was to pay the following debts:

               "1. American Express Account *** in

          the approximateamount of $10,901.91.

               2.    Bank of America Visa Account ***

          in the approximate amount of $5,470.00

               3.    Capital One MasterCard account ***

          in the    approximate amount of $1,396.36.

               4.    Chase MasterCard Account *** in

          the approximate amount of $5,122.34.

               5.    Chase Amazon Account *** in the

          approximate amount of $1,882.76.


                               - 10 -
                6.   Citi-AT&T Account *** in the

           approximate amount of $4,754.49.

                7.   Citi Platinum Account *** in the

           approximate amount of $10,291.01.

                8.   Citi-Quicken MasterCard Account ***

           in the approximate amount of $7,230.41.

                9.   Citi Platinum Select Account ***

           in the approximate amount of $3,643.18.

                10. Discover Account *** in the

           approximate amount of $9,007.54.

                11. First National Account *** in the

           approximate amount of $13,449.08.

                12. National City Visa Account *** in

           the approximate amount of $6,830.54.

                13. Sears Gold Master Card Account ***

           in the approximate amount of $4,220.82."

The trial court specifically noted that before the separation,

the debts of the parties, aside from the mortgage, were just over

$80,000.   Two years after the separation, the debts of the par-

ties rose to over $125,000.   During the same time, the marital

assets fell from $40,482 to $7,489.     In addition, petitioner

incurred over $40,000 in debt to family members.     The court

determined that both parties made financial decisions that could

be defined as dissipation, including respondent's charitable


                               - 11 -
contributions totaling $7,700.   According to the court's figures,

petitioner received $131,181.87 in assets and $52,756.37 in debts

with a net asset distribution of $78,425.50.   These figures did

not count the GAL fees to be split or the $4,305.58 respondent

was to pay petitioner for attorney fees.   Respondent received

$382,600.01 in assets and $289,697.94 in debts with a net asset

distribution of $92,902.07.   These figures did not count respon-

dent's responsibility to pay the mortgage, insurance, and real-

estate payments connected to the house, the permanent maintenance

payments of $200 a month, or the child-support payments of $1,386

a month.

           After the final judgment was entered, petitioner filed

a posttrial motion.   In the motion, petitioner included as exhib-

its copies of bills she began receiving after the trial was

completed.   Petitioner claimed she had no prior knowledge of the

existence of the credit-card debt and respondent had not dis-

closed this debt in his financial affidavit or trial testimony.

           The trial court denied petitioner's motion, character-

izing the case as "highly litigated."   The court noted that

petitioner was now on her third lawyer and respondent went

through three lawyers before proceeding pro se.     The court ac-

knowledged that petitioner had difficulty obtaining respondent's

financial information throughout the proceedings.    The court

further noted that petitioner's attorney refused to discuss


                              - 12 -
values and valuation dates with respondent per petitioner's

instructions not to speak with respondent unless he agreed to pay

her attorney fees.   The court felt a meaningful meeting between

the parties was impossible and did not require one.     The court

used petitioner's values and valuation dates and acknowledged

possible errors in those values but found petitioner's objection

to the values waived as she presented them.     Because of "the

parties' refusal to cooperate in establishing values and

[r]espondent's reluctance to comply with discovery requests," the

court determined that it would not "receive any better values

then previously received."    At the hearing on the motions to

reconsider, petitioner could not assure the court she would be

able to obtain more accurate values from respondent.

          This appeal followed.

                             II. ANALYSIS

          On appeal, petitioner argues the trial court erred in

seven different ways.   First, the court erred in its consider-

ation of dissipation.   Second, the court's handling of the mari-

tal residence was inappropriate.    Third, the final order does not

include substantial assets and debts, such as German pensions, a

loan against respondent's 401(k) plan, and credit-card debts not

known at the time of the hearing.    Fourth, the court erred in

requiring petitioner repay the loan from her parents.     Fifth, the

maintenance award was insufficient.      Sixth, the court should have


                                - 13 -
ordered child support to be retroactive.     Seventh, respondent

should have been required to pay more of petitioner's attorney

fees and GAL fees.   Petitioner requests a new trial on all issues

other than custody, visitation, and amount of current child

support.   Respondent did not file a brief.

           We recognize that the parties were not cooperative in

working together to determine all marital assets and debts.

Because of this, the trial court had a difficult time sorting

through the numbers to determine how to equitably divide the

marital estate.   On appeal, the main issues include the court's

handling of the parties' dissipation of marital assets, the

handling of the marital residence, and of the assigning empty

accounts to petitioner that the court had previously ordered

would be hers for support.   Because of the handling of these

issues, remand is warranted.   Upon remand, the court should also

address the new marital debts petitioner brought to the court's

attention after the final judgment.     The issues connected to

maintenance, child support, GAL fees, attorney fees, and the loan

to petitioner's parents may be reevaluated once the property

distribution is redrafted to comply with this opinion.

                          A. Dissipation

           Petitioner argues respondent clearly dissipated marital

assets when he made the following financial decisions:     (1)

cashed in a German life-insurance policy worth $26,000 to repay a


                               - 14 -
friend and pay other vague expenses; (2) spent $6,000 of the tax

refund from 2002 without disclosing for what the money was used

or giving half to petitioner; (3) donated $7,700 to a church of

which he became a member after the couple's separation; and (4)

took out a loan approximating $30,000 on his work 401(k) to

"refinance high interest cards," for "divorce costs" and for

"property tax."   She also claims that despite the trial court's

statement that "both parties made financial decisions affecting

the marital state which could be defined as dissipation," she did

not dissipate any funds.

           In determining how to divide marital property, the

trial court shall consider, among other relevant factors, "the

dissipation by each party of the marital or non-marital prop-

erty."   750 ILCS 5/503(d)(2) (West 2004).   "Where a spouse uses

marital property for his own benefit and for a purpose unrelated

to the marriage at a time in which the marriage is undergoing an

irreconcilable breakdown, the court may consider that conduct and

compensate the disadvantaged spouse when apportioning the marital

property."    In re Marriage of Block, 110 Ill. App. 3d 864, 870,

441 N.E.2d 1283, 1288 (1982).    Whether the use of marital prop-

erty amounts to dissipation depends on the facts of the case.       In

re Marriage of Rai, 189 Ill. App. 3d 559, 565, 545 N.E.2d 446,

449 (1989).   If the spouse charged with dissipation cannot show

by clear and specific evidence that the funds were spent for a


                                - 15 -
legitimate family expense, a finding of dissipation is appropri-

ate.   Rai, 189 Ill. App. 3d at 565, 545 N.E.2d at 449-50.   The

trial court's finding regarding dissipation will not be disturbed

unless it is against the manifest weight of the evidence.     Rai,
189 Ill. App. 3d at 565, 545 N.E.2d at 450.

            In this case, the trial court stated that both parties

made financial decisions that "could be defined as dissipation"

and referred specifically to respondent's $7,700 contribution to

a church.   The court made no mention of respondent's admission

that he cashed in $26,000 in a German life-insurance policy after

the separation to pay a "loan" from a "colleague."    The court

also did not address the missing $6,000 from the 2002 tax refund.

Finally, in a posttrial motion, respondent admitted his 401(k)

was no longer worth what it used to be.    Petitioner argues the

evidence shows that the 401(k) plan was initially worth

$82,938.46 but is now worth $52,695.53.    Petitioner also attached

an unfiled, unverified financial affidavit wherein respondent

admitted repaying $761.15 a month on the loan from the 401(k) and

claimed the loan was used to refinance high-interest cards, for

divorce costs, and for property tax.    As respondent could not

present clear and specific evidence that the funds from the life-

insurance policy, tax refund, and 401(k) loan were used for

legitimate family expenses, the court's failure to specifically

find dissipation regarding these assets was against the manifest


                               - 16 -
weight of the evidence.

          The trial court rightly categorized the $7,700 church

contribution as dissipation but did not use the figure when

dividing the assets and debts.    Presumably, the court did not use

the figure because of the vague finding that petitioner also

dissipated assets.   The record does not show, though, what assets

the court considered petitioner to have dissipated.   If on remand

it can be specifically shown what assets petitioner dissipated,

the decision not to use the $7,700 in dividing the assets may be

justified.   As the record stands now, though, the decision not to

figure in the $7,700 dissipation was against the manifest weight

of the evidence.

                       B. Marital Residence

          Petitioner argues the trial court made many errors in

handling the marital residence.   First, the court awarded the

residence to respondent despite petitioner's request--to which

respondent did not specifically object--that she be awarded the

residence.   We note that at the time of the hearing, neither

party was living in the home and respondent requested that he

have permission to live in it.    Petitioner agreed that respondent

could live in the house.

          Second, petitioner claims the trial court used the

wrong valuation date in determining her share of the net equity

of the home.   The court valued the home at $270,000, a price


                              - 17 -
petitioner presented as the current market value of the home.

Respondent agreed the home had a current market value of around

$280,000.    The court used the mortgage amount from the date of

separation, $140,995, resulting in a net equity of $129,005 and

her half being $64,502.50.    Petitioner argues the court should

have used the mortgage amount as of the date of the hearing,

$125,243, resulting in a net equity of $144,757 and her half

being $72,378.50, which is $7,876 more than respondent was in-

structed to pay petitioner.

            Third, petitioner contends that the system of selling

the home if respondent was unable to pay her $64,502.50 within 60

days was detrimental to her.    According to petitioner, respondent

had incentive to be "unable" to pay the amount and list the house

for sale under the court's order.    The trial court ordered that

the house be listed at a price that was $10,000 less than peti-

tioner stated the house was worth.      If the house did not sell the

first month, the price of the house would be reduced by $10,000

each month until it sold.    Under this scheme, respondent, who was

living in the residence, was to make mortgage payments each

month, increasing equity in the house.     Ultimately, respondent

would only have to split the reduced sales price with petitioner.

Further, the ordered reduction in price did not account for the

possibility of an increasing local housing market.     Finally,

petitioner argues nothing prevented respondent from avoiding a


                               - 18 -
sale and then buying the house himself or having another buy the

house after the price had been reduced for a few months.

          At the hearing, petitioner testified that a realtor

told her the most they could sell the house for if everything was

fixed up to perfect top-notch condition was $290,000.   The

realtor warned, though, that because of the number of homes being

built in the area, "there is an eight-month supply of brand new

homes, and [the Goettlers'] home is in--not in that good of

condition."   Before the house could be listed, petitioner claimed

the realtor said a lot of work needed to be done.

          We agree that at the very least, the trial court used

improper valuation dates for determining the value of the marital

residence.    Section 503(f) of the Illinois Marriage and Dissolu-

tion of Marriage Act (750 ILCS 5/503(f) (West 2004)) states that

"in determining the value of the marital and non[]marital prop-

erty for purposes of dividing the property," the court "shall

value the property as of the date of trial or some other date as

close to the date of trial as is practicable."   Petitioner testi-

fied to the mortgage as of the time trial, but the court valued

the mortgage at the date of separation 26 months earlier.     This

resulted in respondent receiving a larger portion of the equity

in the marital residence despite the court's effort to divide the

equity 50/50.   Thus, the portion of the final judgment distribut-

ing the equity in the marital residence was in error and should


                               - 19 -
be reconsidered on remand.

            Also on remand, the trial court should reconsider the

method it ordered for the sale of the house should it determine

that awarding the home to respondent is still the most equitable

decision.    The court should consider whether petitioner's argu-

ment is legitimate when she contends that respondent may have

incentive not to cooperate in securing funds or in selling the

home in an effort to reduce petitioner's share of the equity and

increase his share.

                      C. Empty Support Accounts

            The trial court awarded to petitioner three ING ac-

counts, the second, third, and fourth accounts listed above,

based on the amount they contained in 2004.    The order failed to

acknowledge, though, that a previous agreed order awarded those

amounts to her for her and the children's support pending the

dissolution.    Petitioner was not awarded temporary child support

or maintenance in exchange for the accounts and respondent was

not allowed to argue a dissipation or credit connected to the

accounts.    The final judgment, though, simply awarded the now

empty three accounts to petitioner as part of her property dis-

tribution and did not acknowledge that the accounts were empty

because they were ordered for her support.

            This is clearly an error as the agreed order granting

petitioner the accounts specifically stated that respondent was


                               - 20 -
not allowed to argue a dissipation or credit connected to the

accounts.    By awarding the accounts to petitioner and considering

them part of her share of the marital estate, the trial court

implicitly credited petitioner or implicitly found dissipation.

              D. Additional Issues To Resolve on Remand

            On remand, the trial court should consider and address

the following issues depending on how the court decides to redis-

tribute the marital property.

            1. Assets/Debts Not Included in Final Judgment

            Petitioner argues that the final judgment does not

account for certain assets and debts.

            First, the judgment does not mention the German pension

plans even though petitioner presented paycheck stubs from Ger-

many that she translated to show that 10.15% of respondent's

paychecks went into a pension plan.      Petitioner asks that if and

when respondent receives his pension fund, she be awarded her

share of the marital portion.    Petitioner has no evidence,

though, of what the pension is worth and respondent did not

disclose this asset in his financial affidavit or answers to

interrogatories.    Petitioner also has a German pension plan with

some unknown amount in it from before the couple was married that

she requests be awarded to her.

            Second, in her posttrial motion, petitioner presented

the trial court with evidence of three credit cards in her name


                                - 21 -
that respondent opened, used, and on which he incurred signifi-

cant debt, but which were not part of the final judgment.    The

first account, a Discover account, was one petitioner told the

court respondent used and paid, but she was not aware at the

hearing that the account had a balance of $9,414.24.    The second

account was a Discover account of which petitioner had never been

aware.   She received a statement for the first time after the

trial showing a balance of $9,999.89.    The third card was a

CitiCard account that petitioner did not include at trial because

respondent had previously been ordered to pay on the account and

all statements had been sent to him.     Unbeknownst to petitioner,

the account carried a balance of $7,407.20.    All three accounts,

totaling $26,821.33, are in petitioner's name but, according to

petitioner, respondent incurred the debt.    As the cards are in

her name, petitioner will have to pay them as the judgment did

not mention them.

                  2. Loan from Petitioner's Parents

           Petitioner took out loans from her parents for her and

the children's support after she used all of the money from the

ING accounts.    The loans also paid for her paralegal training and

attorney fees.   Petitioner presented a breakdown of what portion

of the loan went to perceived "family support," attorney fees,

and paralegal training costs.    At the hearing, petitioner re-

quested that she be assessed this loan and the court complied.


                                - 22 -
In the final judgment, the trial court indicated some doubt as to

whether this loan needed to be repaid, stating "[a]lthough peti-

tioner is receiving a lesser amount of net marital property, a

majority of her debt is to her parents and family members, which

may or may not be repaid."

            Despite her previous request that she be assessed the

loan, petitioner argues this loan is marital debt that should be

shared by the parties.    Petitioner argues it is not equitable for

her to have to pay this loan and the three credit cards in her

name that were not included in the judgment and be credited with

the three empty ING accounts that she used per court order for

her and the children's support.

                           3. Maintenance

            Petitioner argues the maintenance amount did not ac-

count for her need to work part time to fulfill her role as a

parent or account for respondent's financial superiority.    Also,

the trial court did not consider COBRA for health insurance for

petitioner.    Further, the maintenance is inappropriate because of

the overall inequitable property division.    Finally, petitioner

argues that the $200 a month in permanent maintenance was insuf-

ficient as it was not ordered retroactive to the date of the

petition.

                          4. Child Support

            Petitioner argues that the child support should have


                               - 23 -
been ordered retroactive with credit for any amounts paid.

                  5. Attorney Fees and GAL Fees

          The trial court ordered respondent pay $4,305.58 of

petitioner's attorney fees.    This was the amount of outstanding

legal fees at the time of the hearing.      Petitioner spent over

$31,000 in attorney fees.    Most of petitioner's fees were paid by

the loan from petitioner's parents.      Petitioner claims because

respondent caused the fees with his constant arguing, and because

of respondent's financial means, he should be required to con-

tribute a greater percentage.    Finally, petitioner argues respon-

dent caused the need for GAL fees, so respondent should have to

pay a greater portion.

                            III. CONCLUSION

          For the reasons stated, we reverse the trial court's

judgment and remand for a new trial on the issues of property

division and maintenance.

          Reversed and remanded.

          MYERSCOUGH, J., concurs.

          McCULLOUGH, J., dissents.




                                - 24 -
          JUSTICE McCULLOUGH, dissenting:

          I respectfully dissent.   As the trial court found in

the order on the motion to reconsider:

               "This was a highly litigated case.     At

          the time of the final hearing, Petitioner was

          on her second lawyer (third currently) and

          Respondent after using three different law-

          yers elected to proceed pro se.   Throughout

          the proceedings Petitioner had difficulty

          obtaining Respondent's financial information

          and Respondent was once found in contempt for

          failure to comply with discovery.   Early on

          in the proceeding, Respondent took the posi-

          tion the documents were not required to be

          provided because of a German pre-marital

          agreement, or the materials were previously

          provided to Petitioner in digital form.    Dur-

          ing the pendency of the proceeding,

          Petitioner's attorney refused to discuss with

          Respondent values and valuation dates as

          prior meetings had digressed into emotional

          tyraids [sic] against Petitioner's character.

          As a result, Petitioner instructed her attor-

          ney to refuse to discuss the case with Re-


                             - 25 -
           spondent unless Respondent agreed to pay for

           her attorneys fees.    Based on the Court's own

           observations of the parties, a meaningful

           meeting between the parties was impossible,

           and as a result, this Court waived the re-

           quirement of a four-way meeting as required

           by the Court's pretrial order.    At the hear-

           ing on remaining issues, Petitioner's values

           and valuation dates were used and although

           this Court acknowledges errors in those val-

           ues, Petitioner's objection to the valuation

           and valuation dates are therefore waived.

           Also, due to the parties' refusal to cooper-

           ate in establishing values and Respondent's

           reluctance to comply with discovery requests,

           this Court is not convinced it would receive

           any better values then previously received.

           At the hearing on the Motions to Reconsider,

           Petitioner was unable to assure the Court she

           would be able to obtain more accurate values

           from Respondent."

           As is apparent, this case was a nightmare for the trial

judge.   He spent considerable time trying to resolve the issues

between the parties, and his decision should be affirmed.


                                 - 26 -